NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 04a0016n.06
                            Filed: October 8, 2004
                                  No. 03-5691

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                        )
                                                 )
       Plaintiff-Appellee,                       )
                                                 )
v.                                               )    ON APPEAL FROM THE UNITED
                                                 )    STATES DISTRICT COURT FOR THE
COURTNEY VANSHION MARTIN,                        )    WESTERN DISTRICT OF TENNESSEE
                                                 )    EASTERN DIVISION
       Defendant-Appellant.                      )
                                                 )




       Before: MOORE and SUTTON, Circuit Judges; and ADAMS, District Judge.*

       ADAMS, J.

       The Defendant, Courtney Vanshion Martin, entered a conditional guilty plea in the United

States District Court for the Western District of Tennessee, Eastern Division, for possession of

cocaine base with the intent to distribute. On appeal, Martin argues that the trial court erred in

denying his suppression motion. For the reasons that follow, this Court affirms the district court’s

denial of the suppression motion as the purpose of the knock-and-announce rule was satisfied and

exigent circumstances existed allowing the police officers to forcibly enter the premises.

                                  I. PROCEDURAL HISTORY

       On October 21, 2002, a Federal Grand Jury indicted Martin on one count of possessing


       *
        The Honorable John R. Adams, United States District Judge for the Northern District
of Ohio, sitting by designation.
No. 03-5691
United States v. Martin

cocaine base with the intent to distribute, in violation of Title 21 of the United States Code, section

841(a)(1). Martin filed a suppression motion, which the district court denied after an evidentiary

hearing. Martin pleaded guilty to Count 1 of the Indictment on February 28, 2003, reserving his

right to appeal the district court’s ruling on the motion. On May 22, 2003, Martin was sentenced

to 220 months imprisonment, four years supervised release, and a $100 special assessment.

                                             II. FACTS

       Prior to the events in question, Martin was under investigation by the Milan, Tennessee,

Police Department for trafficking in illegal drugs. Lieutenant Kenneth Jones was one of the officers

conducting the investigation. Lt. Jones was familiar with Martin and knew that he had a prior charge

of aggravated assault and a prior conviction for same. Martin was also known for having a very

violent temper.

       Lt. Jones received information from a confidential source that at least half an ounce of

cocaine was located in Martin’s residence. He also received information from persons who lived

on Martin’s street about vehicle traffic and drug dealings at the home. Lt. Jones learned through

confidential sources, citizens and other police officers that Martin had made threatening statements

toward police officers and some citizens that he “would never go back to the penitentiary” and if the

police came to arrest him, for any reason, “he would take officers with him” or “take [them] out.”

Based on an affidavit, which provided the information received about Martin’s drug possession and

sales, a warrant was issued to search his residence. The affidavit contained no information regarding

the threats made by Martin. Additionally, a “no-knock” entry was not requested.

       On June 14, 2002, the Milan Police Department’s Special Response Team (“SRT”) was sent

                                                 -2-
No. 03-5691
United States v. Martin

to execute the warrant. Sergeant Jason Williams was head of the SRT. The SRT met at the

Department, dressed in their gear2 and were briefed regarding the location of the search and the

situation surrounding the warrant. All of the officers in the SRT were familiar with Martin. During

the briefing, the officers were told to be careful, that Martin was armed and dangerous, and that he

had made the comment that he “wasn’t going down again.” Sgt. Williams knew that Martin had

been involved in a prior shooting at a restaurant in Trenton, Tennessee.

         During the early afternoon of June 14, 2002, the SRT went to Martin’s residence to execute

the warrant. Martin resided in the left side of a duplex. The SRT approached the home from the

right. Lt. Jones proceeded past the other officers to his position on the far side of the home. Sgt.

Williams was the first officer at the door. Although Martin’s front wooden door was open, the

screen door remained closed, but unlocked. Sgt. Williams positioned himself in front of the

bulletproof shield and looked through the screen door. He noticed Martin and a man, later identified

as Jesse Bonds, approximately ten feet from the door. Bonds was cutting Martin’s hair.

         At this point, the testimony becomes contradictory. Sgt. Williams testified that before

entering the residence he knocked loudly on the screen door with the ball of his fist and yelled,

“Police department. Search warrant. Open the door.” Lt. Jones testified that before he heard the

officers enter the residence, he heard Sgt. Williams knock on the door and twice yell, “Police

department. Search Warrant.” Bonds, who testified for the Defendant, stated that all he heard was

someone screaming, “Milan PD. Get down.” as the officers burst through the door. The district


         2
         The SRT officers w ere dressed in high-intense bulletproof vests, ballistic helm ets, and fireproo f glove s. The vests
contained the insignia “PO LIC E.” The insignia appeared o n both the front and back of the vests. Th e officers also h ad a full
body width bu lletproof shield.

                                                          -3-
No. 03-5691
United States v. Martin

court discussed this discrepancy in the testimony and gave credence to Lt. Jones’s testimony, finding

that before entering the residence the officers knocked and announced at least twice, “Police

department. Search warrant.”

         Because Bonds and Sgt. Williams’s testimony also differed regarding the events occurring

after the knock-and-announce, the district court stated that it gave credence to the testimony of Sgt.

Williams. Sgt. Williams testified that after he banged on the door, announced their presence and

purpose, Martin got up from his chair, walked toward the door, stopping approximately three feet

from it, made a comment,3 and threw his arms up in the air. When Martin was standing in front of

the door with his arms in the air, he was blocking the officer’s view of the residence and Bonds. Sgt.

Williams testified that he feared the men inside the residence were setting up an ambush. For the

safety of himself and his team, he entered the premises. Sgt. Williams stated that it was between

fifteen to twenty seconds from the time he knocked on the door and announced his presence to when

he pushed open the screen door and forcibly entered the residence. The district court determined,

based on this testimony, that Martin recognized the police and knew why they were there.

              Once inside, Sgt. Williams proceeded past Martin, who was ordered to the ground, to

Bonds, who was laying on the floor. Once Martin and Bonds were secured, the officers secured the

home. Lt. Jones then entered, read the search warrant to Martin and provided him with a copy. The

officers then searched the home. In the bedroom dresser drawer, Lt. Jones found a plastic bag

containing two very large rocks of cocaine base crack. The rocks weighed approximately forty-five

grams.

         3
             The record does not reflect what was actually said by Martin.

                                                          -4-
No. 03-5691
United States v. Martin

       At the conclusion of the suppression hearing, the district court made findings of fact and

conclusions of law on the record. The district court cited United States v. Williams, 351 F.2d 475

(6th Cir.1965), in which this Court held an officer’s entry through an open door, in the presence of

the defendant and without invitation or announcement of purpose, did not violate the knock-and-

announce rule. Id. at 477. The district court then looked to the purpose behind the knock-and-

announce rule. It stated that the purpose of the rule is to notify the defendant inside that policemen

are at the door and want to come in, thus protecting property and safety.

       Based on the testimony and evidence presented, the district court found that no violation of

the knock-and-announce rule had occurred because the purpose of the rule had been fulfilled.

Martin knew that the police were at his door and that they wanted to come in. The district court

further stated that it believed the testimony of Sgt. Williams and Lt. Jones over the testimony of

Bonds. The district court made no finding regarding the reasonableness of the officers’ actions or

the existence of exigent circumstances.

                                  III. STANDARD OF REVIEW

       When considering a district court’s ruling on a suppression motion, this Court reviews

findings of fact for clear error and conclusions of law de novo. United States v. Avery, 137 F.3d 343,

348 (6th Cir. 1997). All evidence must be viewed “in the light most likely to support the district

court’s decision.” United States v. Navarro-Camacho, 186 F.3d 701, 705 (6th Cir. 1999) (quotation

omitted). Additionally, the lower court’s factual findings will not be overturned unless the

reviewing court has a “definite and firm conviction that a mistake has been committed.” United

States v. Worley, 193 F.3d 380, 384 (6th Cir. 1999). It is further noted that a reviewing court “can

                                                -5-
No. 03-5691
United States v. Martin

sustain the judgment of a lower court on any ground that finds support in the record.” United States

v. Anderson County, 761 F.2d 1169, 1174-75 (6th Cir. 1985).

       The review of state law enforcement activities is governed by the Fourth and Fourteenth

Amendments’ reasonableness requirement. Wilson v. Arkansas, 514 U.S. 927, 930, 115 S. Ct. 1914,

131 L. Ed. 2d 976 (1995). Therefore, this Court is called on to determine whether the entry into

Martin’s residence was reasonable under the circumstances.

       The knock-and-announce rule requires that before police execute a search warrant, they

must identify themselves, indicate that they are present for the purpose of executing a search

warrant, and wait a reasonable period of time before forcibly entering a premises. United States v.

Spikes, 158 F.3d 913, 925 (6th Cir. 1998). In United States v. Dice, 200 F.3d 978 (6th Cir. 2000),

this Court stated that the reason for the latter requirement is to provide the person inside “the

opportunity to allow [the officers] into the residence.” Id. at 983. If police do not adhere to the

above requirements, their actions will be found to be unreasonable absent certain exigent

circumstances. Id. at 982.

       The knock-and-announce rule serves to protect several important interests. The rule: “1)

reduc[es] the potential for violence to both the police officers and the occupants of the house into

which entry is sought; 2) curb[s] the needless destruction of private property; and 3) protect[s] the

individual’s right to privacy in his or her house.” Dice, 200 F.3d at 982.

       The Supreme Court has stated that the reasonableness inquiry is not dictated by bright-line

rules but is fact specific, to be determined on a case-by-case basis. Ohio v. Robinette, 519 U.S. 33,

39, 117 S. Ct. 417, 136 L. Ed. 2d 347 (1996). Accordingly, this Court must look to the totality of the

                                                -6-
No. 03-5691
United States v. Martin

circumstances surrounding the officers’ entrance into Martin’s home when determining

reasonableness. United States v. Banks, 540 U.S. 31, 124 S. Ct. 521, 157 L. Ed. 2d 343 (2003).

Additionally, the requirement of reasonableness does not forego consideration of law enforcement

interests. Wilson, 514 U.S. at 934.

                                  IV. SUPPRESSION MOTION

       Martin has presented only one issue for review: Whether the district court committed error

in denying his motion to suppress. Martin argues that his motion should have been granted because

the officers did not wait long enough for him to open the door; and there were no exigent

circumstances which would have permitted the forcible entry.

       Martin claims that the district court’s reliance on Williams is misplaced. In his brief, Martin

implies that the district court made a finding of fact that the door to the residence was open because

the court cited Williams. However, the district court made no such finding. When ruling on the

suppression motion, the district court stated: “And there’s the Williams case from the Sixth Circuit

that basically held that an officer’s entry through an open door in the presence of the defendant

without invitation or announcement of the purpose did not violate the knock-and-announce

requirement.”

       While it may appear that the district court is making the inference that the door to Martin’s

residence was open, this Court cannot speculate as to the meaning behind the above statement.

Because the district court made no factual finding as to whether the door was open or closed, this

Court cannot determine that the district court committed clear error.

       The district court expressly based its denial of the suppression motion on the purpose behind

                                                -7-
No. 03-5691
United States v. Martin

the knock-and-announce rule. The court stated:

        The purpose of the knock-and-announce rule, it seems to me, is to notify the
        defendant inside that policemen are at the door and want to come in. And you want
        to knock and announce so that, number one, the defendant will open the door so you
        don’t have to cause property damage to go in; and, secondly, that you don’t want to
        surprise someone who may think you’re a burglar who will grab a gun and start
        shooting at you. So it’s to protect property and for safety reasons.

        This Court found in Spikes, that the focus of the knock-and-announce rule is not on what

words are spoken or actions taken by the police, but how the occupant will perceive those words and

actions. Spikes, 158 F.3d at 925. The proper “trigger point” is “when those inside should have been

alerted that the police wanted entry to execute a warrant.” Id.

        The district court found that Martin recognized the police and knew they wanted to execute

a warrant. Martin neither argues that this factual finding was clear error, nor argues that the district

court’s conclusion was incorrect. Accordingly, this Court agrees with the district court that the

purpose behind the knock-and-announce rule was satisfied because Martin was aware that the police

were outside his door and wanted admittance to execute a search warrant.

        Martin next argues that he was not afforded a reasonable period of time to allow the officers’

admittance. The Government rebuts Martin’s argument, stating that the officers could reasonably

infer that Martin was refusing admittance based on his actions as he approached the front door. The

district court made no findings as to whether the officers waited a reasonable amount of time before

entering the home.

        The Court finds the Government’s argument is without merit. A review of the testimony

presented at the hearing demonstrates that the officers were not claiming that they entered the



                                                 -8-
No. 03-5691
United States v. Martin

residence because they were refused admittance. Sgt. Williams stated that he forcibly entered the

residence because he feared for the safety of himself and his team. Additionally, because the

officers claimed an exigent circumstance, the question before this Court is not whether the police

waited a sufficient amount of time for Martin to reach the door or whether he refused admittance,

but whether the claimed exigency justified the forced entry. Banks, 124 S. Ct. at 527.

       The Supreme Court has held that the knock-and-announce requirement gives way when

officers “have a reasonable suspicion that knocking and announcing their presence, under the

particular circumstances, would be dangerous or futile, or . . . would inhibit the effective

investigation of the crime by, for example, allowing the destruction of evidence.” Richards v.

Wisconsin, 520 U.S. 385, 394, 117 S. Ct. 1416, 137 L. Ed. 2d 615 (1997); Wilson, 514 U.S. at 936

(stating “the presumption in favor of announcement would yield under circumstances presenting a

threat of physical violence”). “The government bears the burden of proving exigent circumstances

existed.” United States v. Lewis, 231 F.3d 238, 241 (6th Cir. 2000). Additionally, exigent

circumstances must be based on more than merely an officer’s hunch or suspicion. United States

v. Bates, 84 F.3d 790, 795 (6th Cir. 1996).

       Even if a warrant does not specify a “no-knock” entry, if circumstances present themselves

upon the officers’ arrival that “support a reasonable suspicion of exigency,” the officers may enter

the premises without fulfilling the requirements of the knock-and-announce rule. Banks, 124 S. Ct.

at 525. Therefore, once an exigency occurs, officers are not required to wait any longer before

entering the premises. Id. at 527 (finding that if officers knock and announce their presence, and

then forcibly enter after a reasonable suspicion of exigency ripens, their entry satisfies the Fourth

                                                -9-
No. 03-5691
United States v. Martin

Amendment, even without refusal of admittance). This Court is required to look to the facts known

to the police at the time. Banks, 124 S. Ct. at 527; Graham v. Connor, 490 U.S. 386, 396 (1989)

(“The ‘reasonableness’ of a particular use of force must be judged from the perspective of a

reasonable officer on the scene, rather than with the 20/20 vision of hindsight.”).

       It is not disputed that an exigent circumstance would exist if the officers held a reasonable

fear for their safety. However, Martin argues that there could be no reasonable belief that Bonds

posed a significant threat to the officers’ safety because they had no prior knowledge of Bonds,

Bonds was first observed engaged in the activity of cutting hair, and was later lying on the floor.

The Government argues that Martin’s actions could cause a reasonable officer to conclude that

Bonds was taking some type of evasive action, including the possible destruction of the contraband.



       The Court will first address the Government’s argument. As stated above, it is the

Government’s burden to prove exigent circumstances existed. Lewis, 231 F.3d at 241. The Court

finds no evidence in the record that the officers feared that the occupants were possibly destroying

the drugs. Therefore, this argument is without merit.

       On the record here, what matters is the length of time it would take for Martin and Bonds to

have the opportunity to place the officers in danger. After Sgt. Williams knocked on the screen

door and announced the officers’ presence and purpose, Martin then got up from his chair, walked

toward the door, stopping approximately three feet from it, made some undefined comment, and

threw his arms up in the air. Sgt. Williams further testified that when Martin was standing in front

of the door with his arms in the air, he was blocking the officers’ view of the residence and Bonds.

                                               - 10 -
No. 03-5691
United States v. Martin

The fact that Bonds was not in a threatening position when the officers first observed him does not

forego the possibility that he could have moved into a threatening position once out of their sight.

        Although Martin argues that the officers’ fear of Bonds was also unfounded because he was

lying on the floor, it is unclear when Martin is claiming Bonds lay on the floor. Upon review of the

transcript, the Court finds Bonds’s testimony was that when the officers entered the residence, he

and Martin got down on the floor. Therefore, because this action occurred after the officers entered

the residence, it is irrelevant to this inquiry.

        Based on Martin’s actions of blocking the officers’ view of Bonds, Sgt. Williams testified

that he feared the men inside the residence were setting up an ambush. For the safety of himself and

his team, he entered the premises. Martin claims that such a fear was unfounded because the officers

had no prior knowledge of Bonds. What is relevant to this inquiry, however, is what was known to

the officers at the time of entry. The fact that the officers had no knowledge of Bonds could cause

a heightened fear rather than a reduced one. Additionally, if this Court were to take Martin’s

argument to its ultimate conclusion, officers would be required to know every person who was in

the home and their criminal history, at the time a warrant was to be executed, including visitors such

as Bonds, before officers could have a reasonable concern for their safety.

        Sgt. Williams knew that a firearm may be in the home because Martin was considered armed

and dangerous, knew that Martin had a criminal record which reflected violent tendencies, and

knew that Martin had made threats about “not going down again.” Martin’s actions of stopping just

feet from the door and throwing his arms in the air were intentional and not accidental.




                                                   - 11 -
No. 03-5691
United States v. Martin

       Once Martin blocked the officers’ view, it would have only taken seconds for an occupant

to retrieve a firearm. Therefore, the officers’ fear for their safety, once their view of Bonds was

blocked, was reasonable under the circumstances and created an exigent circumstance entitling

them to immediately enter the residence.

                                       V. CONCLUSION

       Upon a review of the evidence presented, this Court finds that the purpose of the knock-and-

announce rule was satisfied because Martin was aware the police were outside of his door and

wanted admittance to execute a search warrant. Additionally, it is further determined that exigent

circumstances occurred, which allowed the officers to forcibly enter the home without further wait.

Therefore, the district court’s denial of Martin’s suppression motion is AFFIRMED.




                                              - 12 -